                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

UNITED STATES OF AMERICA
and STATE OF ARKANSAS                                                                            PLAINTIFFS


v.                                         Case No. 1:18-cv-1040


DELEK LOGISTICS OPERATING LLC
and SALA GATHERING SYSTEMS LLC                                                                DEFENDANTS

                                                   ORDER

        Before the Court is Plaintiff United States of America’s Motion to Enter Consent Decree.

(ECF No. 28). The Court is informed that the motion is unopposed. The Court finds the matter

ripe for consideration.

                                            I. BACKGROUND

        On October 31, 2018, Plaintiffs1 filed an amended complaint in this action, seeking civil

penalties and injunctive relief pursuant to Sections 301, 309, and 311 of the Clean Water Act

(“CWA”), 33 U.S.C. § 1251 et seq.; the Arkansas Water and Air Pollution Control Act; and the

Arkansas Hazardous Waste Management Act. The alleged violations arise from an oil spill at

Defendants’ pump station and tank facility in Magnolia, Arkansas, resulting from a pipe rupture

and subsequent equipment failure.            Plaintiffs allege that Defendant Delek spilled harmful

quantities of oil into navigable waters of the United States and harmed wildlife, habitat, and the

environment. Plaintiffs also allege that the oil spill exceeded water pollution standards set by the

State of Arkansas and that Delek generated, transported, and failed to properly dispose of

hazardous waste.



1
 The United States acts on behalf of the United States Environmental Protection Agency. The State of Arkansas acts
on behalf of the Arkansas Department of Environmental Quality, by authority of the Arkansas Attorney General.
       On August 30, 2019, the United States filed a notice of consent decree, stating that all

parties to this case have entered into a proposed consent decree. The United States also lodged the

consent decree itself in the record. (ECF Nos. 25, 25-1). Although a detailed reproduction of the

proposed consent decree is unnecessary, the Court will provide a brief overview of the consent

decree’s main provisions.

       The proposed consent decree requires Defendants to pay to the United States a civil penalty

of $1,705,460, plus interest accruing from January 25, 2019. Defendants must also pay to the State

of Arkansas a civil penalty of $550,000. The consent decree also calls for Defendants to undertake

extensive injunctive measures. Defendants must perform confirmatory sampling at specific sites.

Defendants must then design and implement a monitoring or remedial plan for any sampled site

that exhibits a possibly unacceptable human health or ecological risk. Defendants must provide

annual spill-response training to all employees working at the Magnolia plant, in addition to

providing supplemental training to designated first responders and conducting training and/or

planning exercises with state and local emergency response agencies. Defendants must assemble

and place spill-response caches of materials and equipment at their facilities. Defendants must

also provide semi-annual reports to Plaintiffs, detailing all efforts taken in the previous semi-

annual period relevant to the consent decree, along with a description of any non-compliance with

the consent decree and an explanation of the likely cause and what remedial steps have or will be

taken to remedy the issue. The consent decree also contemplates stipulated penalties for violations

of the consent decree.

       On September 6, 2019, the United States published notice of the proposed consent decree

in the Federal Register for a period of thirty days for public comment, pursuant to 28 C.F.R. §

50.7. On September 16, 2019, Mahony Corporation, a non-party to this case that owns land



                                                2
impacted by the Magnolia oil spill, filed a response to the parties’ proposed consent decree. (ECF

No. 26).

       On October 30, 2019, the United States filed the instant unopposed motion, requesting that

the Court approve the parties’ proposed consent decree as fair, adequate, reasonable, and consistent

with the CWA. The United States argues that Mahony’s comment presents no reason to disapprove

of the parties’ consent decree. Consequently, the United States asks the Court to execute and enter

the proposed decree as a final judgment in this case.

                                        II. DISCUSSION

       “Before entering a consent decree, this Court must find that the settlement is procedurally

fair, substantively fair, reasonable, and consistent with [the governing statute].” United States v.

Union Elec. Co., 934 F. Supp. 324, 327 (E.D. Mo. 1996) aff’d, 132 F.3d 422 (8th Cir. 1997).

“Consent decrees should[] spring from—and serve to resolve—a dispute within the court’s

subject-matter jurisdiction; come within the general scope of the case from the pleadings; and

further the objectives of the law on which the complaint was based.” EEOC v. Prod. Fabricators,

Inc., 666 F.3d 1170, 1172 (8th Cir. 2012). The Court enjoys considerable discretion in deciding

whether to approve the parties’ proposed consent decree. United States v. BP Amoco Oil PLC,

277 F.3d 1012, 1019 (8th Cir. 2002).

       Although the law strongly favors settlement, courts must not abdicate their duty to

adjudicate controversies before them in accordance with the law merely because the parties have

proposed a consent decree. See Angela R. by Hesselbein v. Clinton, 999 F.2d 320, 324 (8th Cir.

1993). Accordingly, a court may not merely “rubber stamp” a consent decree, but must instead

“carefully consider[] the underlying facts and legal arguments.” BP Amoco Oil, 277 F.3d at 1019.

“Nevertheless, where the United States is a party to the consent decree, the court will give due

deference to the Environmental Protection Agency’s . . . inherent expertise in environmental
                                                 3
matters in determining whether to approve the consent decree.” United States v. City of Waterloo,

No. 15-cv-2087-LRR, 2016 WL 254725, at *3 (N.D. Iowa Jan. 20, 2016); see also United States

v. Cannons Eng’g Corp., 899 F.2d 79, 84 (1st Cir. 1990) (“Th[e] policy [in favor of settlements]

has particular force where, as here, a government actor committed to the protection of the public

interest has pulled the laboring oar in constructing the proposed settlement.”).

       The United States asks the Court to approve the proposed consent decree as fair, adequate,

reasonable, and consistent with the goals of the CWA. The United States also argues that the

comment received from Mahony Corporation during the public comment period does not provide

adequate reason to deny the instant motion. The Court will address these arguments separately

before answering the ultimate question of whether to approve the proposed consent decree.

       A. Consistency with the Goals of the CWA

       The purpose of the CWA is to “restore and maintain the chemical, physical, and biological

integrity of the Nation’s waters.” Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc.,

484 U.S. 49, 52 (1987). The United States points out that, under the consent decree, Defendants

will be required to pay civil penalties totaling $2,255,460. The United States argues that these

civil penalties will serve as a punishment and will help deter Defendants and others from future

violations of the CWA. The United States also asserts that the consent decree requires Defendants

to: (1) take steps to hasten environmental protections at its facility; (2) monitor downstream water

quality in the impacted area; and (3) improve the safety of its pipeline operation and response

efforts, including spill-response training and assembly of spill-response equipment caches. Thus,

the United States argues that the proposed consent decree is consistent with the CWA’s goals.

       The Court agrees. The proposed consent decree requires Defendants to pay civil penalties

and undertake extensive injunctive measures to address the alleged violations by improving its

infrastructure with an eye toward avoiding future violations. The consent decree provides concrete
                                                 4
action items and creates systems to ensure timely compliance with this goal. Thus, the Court finds

that the proposed consent decree is consistent with the CWA’s goal of restoring and maintaining

the chemical, physical, and biological integrity of the Nation’s waters while also recognizing the

primary responsibilities and rights of States to prevent, reduce, and eliminate pollution. See 33

U.S.C. § 1251.

       B. Fairness, Reasonableness, and Adequacy

       Courts considering whether a consent decree is fair consider both procedural fairness and

substantive fairness. Ne. Iowa Citizens for Clean Water v. AgriProcessors, Inc., 469 F. Supp. 2d

666, 673 (N.D. Iowa 2006). Procedural fairness turns on whether the parties “were . . . negotiating

in good faith and at arm’s length.” BP Amoco Oil, 277 F.3d at 1020. “To measure procedural

fairness, a court should ordinarily look to the negotiation process and attempt to gage its candor,

openness, and bargaining balance.” Union Elec. Co., 934 F. Supp. at 327 (citing Cannons, 899

F.2d at 86). “Substantive fairness introduces into the equation concepts of corrective justice and

accountability: a party should bear the cost of the harm for which it is legally responsible.” BP

Amoco Oil, 277 F.3d at 1020.

       The United States argues that the proposed consent decree is fair because it is the result of

good faith, arms-length negotiation between the parties. The United States asserts that each side

carefully assessed the relative merits of the other’s positions, accounting for the costs and risks

associated with litigating a case like this one.

       The Court agrees. The parties negotiated in good faith and at arms’ length, spending time,

effort, and expense negotiating a settlement. The United States represents that the parties were

each represented by experienced counsel who worked closely with the EPA and Delek’s respective

technical staffs to investigate and pursue the case. Thus, the Court is satisfied that the proposed

consent decree is procedurally fair.
                                                   5
       “When determining whether a consent decree is reasonable, the court must consider the

technical adequacy of the remedies, the adequacy of the settling defendants’ obligations to cover

the response costs and the savings represented by settlement over litigation.” United States v.

Mallinckrodt, Inc., 4:02-cv-1488, 2007 WL 1231665 (E.D. Mo. 2007) (citing Cannons, 899 F.2d

at 90). “In doing so, the court does not examine ‘whether the settlement is one which the court

itself might have fashioned, or considers as ideal, but whether the proposed decree is fair,

reasonable, and faithful to the objectives of the governing statute.’” City of Waterloo, 2016 WL

254725, at *4 (quoting Cannons, 899 F.2d at 84). “The court need only be satisfied that the decree

represents a ‘reasonable factual and legal determination.’” Id. (quoting United States v. State of

Oregon, 913 F.2d 576, 581 (9th Cir. 1990)).

       The United States contends that the proposed consent decree—which would secure civil

penalties paid to both the United States and the State of Arkansas, impose injunctive relief designed

to prevent future spills and improve Defendants’ spill-response efforts, and require monitoring and

testing with appropriate remedial work—achieves a laudable outcome without the need for

additional expenditure of the parties’ and the Court’s time and resources. Thus, the United States

argues that the proposed consent decree is reasonable and adequate.

       The Court agrees. The remedial measures provided for in the consent decree are reasonably

gauged to remedy Defendants’ alleged violations of the CWA and Arkansas law. The proposed

consent decree requires Defendants to address the alleged violations by improving its

infrastructure with an eye toward avoiding future violations. The consent decree also requires that

Defendants pay substantial civil penalties that will serve to deter future violations by Defendants

and others. The substantial public safety risk that continued violations pose, along with the dearth

of alternative possibilities to remedy the alleged violations, suggest to the Court that the proposed

consent decree is substantively fair, reasonable, and adequate.
                                                 6
        In sum, the Court finds that the proposed consent decree is fair, reasonable, and adequate.

The Court must now address whether Mahony’s public comment warrants the denial of the instant

motion.

        C. Public Comment

        Regulations require the United States to publish the proposed consent decree in the Federal

Register for a public comment period. See 28 C.F.R. § 50.7. “Accordingly, courts must take under

serious consideration any comments received during this period.” City of Waterloo, 2016 WL

254725, at *6; see also United States v. Akzo Coatings of Am., Inc., 949 F.2d 1409, 1435 (6th Cir.

1991) (considering whether there was a “manifested willingness of [the] EPA to thoroughly

consider all oral and written comments made with regard to the proposed decree”); United States

v. Telluride Co., 849 F. Supp. 1400, 1404 (D. Colo. 1994) (considering the number of public

comment letters received in opposition to the consent decree at issue, and noting that the court

“cannot overemphasize the role that the public plays in th[e] process”).

        The sole comment received during the public comment period in this case was from the

Mahony Corporation, a landowner whose property was impacted by the Magnolia oil spill. The

commenter states that it was not informed of the March 2013 oil spill until June 20132 and that the

individuals who cleaned up the oil spill trespassed on Mahony’s land in doing so. The commenter

claims that the terms of the proposed consent decree will require further trespass on Mahony’s

land to collect soil and water samples, with no advance notice provided. The commenter concludes

by asking the Court to require that notice be given and permission sought any time the parties need

to access Mahony’s land to comply with the proposed consent decree. The commenter also asks




2
 Furthermore, the comment describes Mahony’s admittedly unsuccessful efforts to propose and enact state legislation
requiring that notice of oil spills be given to impacted Arkansas landowners.
                                                        7
the Court to require Defendants to give Mahony and all other Arkansas landowners notice of any

future spills impacting their property.3

        The United States argues that this comment does not warrant disapproval of the proposed

consent decree for several reasons. First, the United States argues that the proposed consent decree

does not permit trespass on private property to comply with the consent decree but, rather, requires

Defendants to obtain an appropriate federal, state, or local permit or approval in all situations when

necessary to comply with the consent decree. The United States assert that if Defendants require

access to the Mahony property to effectuate the terms of the consent decree, they would be required

to seek a permit or approval, which would necessarily provide notice to Mahony of the need to

access its property. The United States also argues that Mahony’s request that it and all other

Arkansas landowners be notified by Defendants of any future oil spills seeks to impose a private

obligation for a private benefit and, as such, is beyond the scope of this action, which seeks to

enforce the CWA and Arkansas law.

        Upon careful consideration, the Court agrees with the United States that the comment does

not draw into question the fairness, reasonableness or adequacy of the proposed consent decree.

The comment provides little by way of specific grievances with the consent decree, but rather sets

forth Mahony’s displeasure that federal or state officials did not provide it notice of the Magnolia

oil spill or seek its permission before entering the Mahony property during clean-up efforts. As

written, the proposed consent decree addresses the portion of Mahony’s comment seeking advance

notice of any future entry on its land, as Mahony would necessarily be notified of such need when

the parties seek an applicable permit or approval. Mahony’s request that the parties be required to

notify it and all other Arkansas landowners of any future oil spills is unnecessary because the


3
  It is unclear whether Mahony asks for the proposed consent decree to be modified to include these requests or if it
instead asks for a separate, independent order on the requests. Plaintiffs appear to assume the former and in the
absence of a clear explanation from Mahony, the Court will do the same.
                                                         8
National Response Center, in conjunction with the United States Coast Guard, maintains a publicly

available database of all releases and spills in the United States and its territories, and Mahony

may access that database at any time. For these reasons, the Court finds that Mahony’s comment

does not present cause to disapprove of the proposed consent decree.

       D. Conclusion

       As discussed above, the Court finds that the proposed consent decree is fair, reasonable

and adequate. It also finds that the consent decree closely comports with the goals of the CWA.

The Court finds that the sole comment received during the public comment period does not draw

the fairness, reasonableness, or adequacy of the proposed consent decree into question.

Accordingly, the United States’ motion should be granted.

                                      III. CONCLUSION

       For the above-stated reasons, the Court finds that the United States’ motion (ECF No. 28)

should be and hereby is GRANTED. The Court will separately sign and file the consent decree.

The Clerk of Court is directed to close this case. The Court will retain jurisdiction over this case

for the sole purpose of adjudicating any disputes arising under the consent decree.

       IT IS SO ORDERED, this 8th day of November, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 9
